EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bradford Fritz on 08/24/2022.

The application has been amended as follows: 
Only claims 1, 6, 10, 18 and 20 are amended as follows. All other claims remain as presented on 12/16/2021.

1. (Currently Amended) A gate driver circuit for a display device, the gate driver circuit comprising: 
a plurality of stage circuits, each stage circuit among the plurality of stage circuits being configured to supply a gate signal to one or more gate lines, and including an M node, a Q1 node, a Q2 node, and a QB node,
wherein each stage circuit among the plurality of stage circuits further includes: 
a line selector configured to: 
in response to receiving a line sensing preparation signal, charge the M node based on a front carry signal, 
in response to receiving a reset signal, charge the Q1 node to a first high- potential voltage level, and 
in response to receiving a panel on signal, discharge the Q1 node to a third low-potential voltage level; 
a Q1 node controller configured to: 
in response to receiving the front carry signal, charge the Q1 node to the first high-potential voltage level, and 
in response to receiving an input of a rear carry signal, discharge the Q1 node to the third low-potential voltage level; 
a Q1 node stabilizer configured to discharge the Q1 node to the third low-potential voltage level when the QB node is charged to a second high-potential voltage level; 
an inverter configured to change a voltage level of the QB node based on a voltage level of the Q1 node; 
a QB node stabilizer configured to discharge the QB node to a fourth low-potential voltage level based on an input of the front carry signal, an input of the reset signal, and a charged voltage of the M node; 
a gate signal output circuit portion configured to output a gate signal based on a voltage level of a scan clock signal or a first low-potential voltage level; and 
a carry signal output circuit portion configured to output a carry signal based on a carry clock signal or the fourth low-potential voltage, 
wherein the first low-potential voltage level, the third low-potential voltage level, and the fourth low-potential voltage level are set to different values.

6. (Currently Amended) The gate driver circuit of claim 1, wherein the Q1 node stabilizer includes a first transistor connected to and disposed between the Q1 node and the third low-potential voltage, and wherein [[a]] the first transistor is configured to discharge the Q1 node to the third low-potential voltage level when the QB node is charged to [[a]] the second high-potential voltage level.

10. (Currently Amended) The gate driver circuit of claim 1, wherein the gate driver circuit further comprises a Q2 node controller configured to: charge the Q2 node to the first high-potential voltage level when the Q1 node is charged to the first high-potential voltage level; and discharge the Q2 node to the fourth low-potential voltage level when the QB node is charged to [[a]] the second high-potential voltage level.

18. (Currently Amended) The display device of claim 15, wherein the gate driver circuit further comprises a Q2 node controller configured to: charge the Q2 node to the first high-potential voltage level when the Q1 node is charged to the first high-potential voltage level; and discharge the Q2 node to the fourth low-potential voltage level when the QB node is charged to [[a]] the second high-potential voltage level.

20. (Currently Amended) A gate driver circuit comprising: at least one stage circuit configured to output gate signals, wherein each of the at least one stage circuit includes a first node, a second node, and a third node, wherein each the at least one stage circuit further includes: a line selector configured to: in response to an input of a line sensing preparation signal, charge the first node based on a front carry signal, or in response to an input of a reset signal, charge the second node to a first high-potential voltage level, or in response to an input of a panel on signal, discharge the second node to a third low-potential voltage level; a second node controller configured to: in response to receiving the front carry signal, charge the second node to the first high-potential voltage level, or in response to receiving an input of a rear carry signal, discharge the second node to the third low-potential voltage level; a second node stabilizer configured to discharge the second node to the third low- potential voltage level when the third node is charged to a second high-potential voltage level; a third node stabilizer configured to discharge the third node to a fourth low-potential voltage level based on an input of the front carry signal, an input of the reset signal, and a charged voltage of the first node; and a gate signal output circuit portion configured to output a gate signal based on a voltage level of a scan clock signal or a first low-potential voltage level, and wherein the first low-potential voltage level, the third low-potential voltage level, and the fourth low-potential voltage level are set to different values.

The specifications are amended as follows:
[00147] The QB node stabilizer 510 discharges the QB node to the third low-potential voltage GVSS3 level in response to an input of the front carry signal C(k-2), to an input of the reset signal, and to a charged voltage of the M node.

[00150] The first transistor T51 can supply a third low-potential voltage GVSS3 to the QB node in response to an input of the front carry signal C(k-2). The fifth transistor T45 can be turned on when the voltage of the Q node is at a high level and thus can discharge or reset the QB node to the third low-potential voltage GVSS3 level.

[00219] The QB node stabilizer 610 operates in response to an input of the front carry signal C(k-2), an input of the reset signal, and a charged voltage of the M node to discharge the QB node to the fourth low-potential voltage GVSS4 level.

[00222] The first transistor T51 operates in response to an input of the front carry signal C(k- 2), and thus supplies the fourth low-potential voltage GVSS4 to the QB node. The first transistor T51 is turned on when the voltage of the Q1 node is at a high voltage level and thus discharges or resets the QB node to the fourth low-potential voltage GVSS4 level.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific configuration of the gate driving circuit is found to be novel and non-obvious in view of the prior art. Specifically, the prior art fails to teach that each stage includes an M node, a Q1 node, a Q2 node, and a QB node, wherein each stage circuit among the plurality of stage circuits further includes: a line selector configured to: in response to an input of a line sensing preparation signal, charge the M node based on a front carry signal, or in response to an input of a reset signal, charge the Q1 node to a first high-potential voltage level, or in response to an input of a panel on signal, discharge the Q1 node to a third low-potential voltage level; a Q1 node controller configured to: in response to an input of the front carry signal, charge the Q1 node to the first high-potential voltage level, and in response to an input of a rear carry signal, discharge the Q1 node to the third low-potential voltage level; a Q1 node stabilizer configured to discharge the Q1 node to the third low- potential voltage level when the QB node has been charged to a second high- potential voltage level; an inverter configured to change a voltage level of the QB node based on a voltage level of the Q1 node; a gate signal output circuit portion configured to output a gate signal based on a voltage level of a scan clock signal or a first low-potential voltage level; and a carry signal output circuit portion configured to output a carry signal based on a voltage level of a carry clock signal or the fourth low-potential voltage, wherein the first low-potential voltage level, the third low-potential voltage level, and the fourth low-potential voltage level are set to different values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
The following is a non-exhaustive list of the relevant prior art:
a. US 2018/0337682 A1, hereinafter “Takasugi”, teaches in fig. 5, a similar gate driving circuit. Note that in Takasugi, a front carry signal C(n-2) is charged to the M node, however, the same front carry signal is not used for the Q1 controller (T1, T1a of Takasugi) as claimed. Similarly, T5 of Takasugi (analogous to T51 of the instant application) does not use the same front carry signal C(n-2). Instead the C(n-3) signal is used which alters the functionality of the driver.
b. US 2019/0103049 A1, hereinafter “Noh”, teaches in fig. 4, a similar gate driving circuit. However, Similarly to Takasugi, the signals provided to control various sub-modules of the driving circuit are not as claimed.
c. US 10,950,155 B1, hereinafter “Xue”, teaches in fig. 3, a similar gate driving circuit. However, the signals provided to and controlling various sub-modules of the driving circuit are not as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621